DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 03/31/2022, with respect to independent claim 1 have been fully considered and place the application in condition for allowance.  The previous rejection of record has been withdrawn. 
Allowable Subject Matter
Claims 1-11, 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  the claimed foldable bath tub is considered allowable because of the configuration of the support structures with the tub providing for stable placement of the device when in the unfolded position. In particular, a first support and a second support each pivotally connected to the rim for supporting the bath tub on an associated subjacent surface. Wherein, each of the first support and the second support includes a mount secured to the rim and an engaging member, wherein the engaging member is movable relative to the mount between a locked state where each engaging member is engaged to one of the first support and the second support to maintain each of the first support and the second support in an extended state and an unlocked state where each engaging member is disengaged from the one of the first support and the second support allowing each of the first support and the second support to pivot toward a folded state. Further, each of the first support and the second support includes a backing member connected to the mount, and the engaging member is movably supported on the backing member. These features include the technical advantage of allowing the supports to pivot in a secure fashion flush with the rest of the tub when in the folded position making for easy transport and storage. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754